—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered November 18, 1998, which, in an action to recover for personal injuries allegedly sustained as a result of defendants’ negligence in preventing an assault, denied defendants-appellants’ motion for a severance, and for a change pf venue ef the severed causes ef action to New York County, unanimously affirmed, without costs.
A severance of the claims asserted by the plaintiffs who reside in New York County from that of the claim asserted by the plaintiff who resides in Bronx County is sought on the ground that the injuries sustained by the Bronx plaintiff is substantially more severe than those sustained by the New York plaintiffs. Such a severance was properly denied because the various claims all arose out of the same occurrence and defendants fail to show how convenience would be furthered or prejudice avoided (CPLR 603; see, Sichel v Community Synagogue, 256 AD2d 276). We find no fault with the venue determination of the IAS Court. Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.